Citation Nr: 1720729	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  08-07 793	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for multiple-joint arthritis, including of the neck, elbows, shoulders, right hand, and right knee.

2.  Entitlement to service connection for an eye disorder, diagnosed as cataracts.

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1958 to June 1960.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

In April 2015, the Board remanded these claims for further development.

The Board's April 2015 remand also addressed a claim for service connection for residuals of a left hand fracture.  A November 2016 rating decision since issued granted service connection for residuals of Boxer's fracture, left (minor) hand, previously claimed as multiple-joint arthritis due to boxing, affecting neck, elbows, shoulders, hands, and right knee.  An initial 0 percent, so noncompensable, rating was assigned, retroactively effective from August 9, 2006.  The Veteran has not in response expressed disagreement with that rating decision, including especially as concerning the rating and effective date assigned for this now service-connected disability.  He has to separately appeal these "downstream" issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Unless and until he does, the claim concerning his left hand disability is no longer in dispute.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


The claim for service connection for an eye disorder is being REMANDED to the Agency of Original Jurisdiction (AOJ).  However, the Board instead is going ahead and deciding the remaining claims.


FINDINGS OF FACT

1.  A multiple-joint arthritis disability, including of the neck, elbows, shoulders, right hand, and right knee, was not manifested in service or in the first post-service year, and the Veteran's current multiple-joint arthritis disability is not otherwise shown to be related or attributable to his service.

2.  His hearing acuity is not shown to have been worse than Level I in each ear at any time since the filing of this claim. 


CONCLUSIONS OF LAW

1.  Service connection for multiple-joint arthritis, including of the neck, elbows, shoulders, right hand, and right knee, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  An initial compensable disability rating for bilateral hearing loss also is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.85, 4.86, Code 6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters issued in September 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As the rating decision on appeal granted service connection for bilateral hearing loss and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2013 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; the matter was readjudicated in a February 2017 supplemental statement of the case after the Veteran and his representative had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  It is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

During the April 2014 Travel Board hearing, the undersigned advised the appellant of what is needed to substantiate the claims.  The hearing was in compliance with required procedures as this presiding VLJ duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to this Veteran's position.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the Veteran's testimony reflects that he is aware of what is necessary to substantiate the claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (noting that actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

The Veteran's service treatment records (STRs) are associated with his file, and pertinent post-service treatment records have been secured.  The AOJ arranged for VA examinations in October 2009, December 2015, January 2016, and June 2016.  As will be discussed in greater detail below, the Board finds the examination and opinion reports to be (cumulatively) adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence pertinent to these claims that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service Connection for Multiple-Joint Arthritis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include arthritis) may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  For these "chronic" disorders, per se, a nexus to service may be established by showing continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he has arthritis of multiple joints from trauma sustained as a boxer in service.  His STRs are silent for any complaints, findings, treatment, or diagnosis of arthritis.  On May 1960 service separation examination, the spine, upper extremities, and lower extremities were normal on clinical evaluation.  On contemporaneous report of medical history, he denied any history of swollen or painful joints; arthritis or rheumatism; or bone, joint, or other deformity.

On October 2003 VA treatment, the Veteran reported having a lot of pain in many joints.  He reported that he was a boxer in the service.  The impression was degenerative joint disease.  Chest X-ray results showed minor degenerative joint disease of the thoracic spine.  Cervical spine X-ray results showed minor disc degenerative changes at C6-7 with narrowed disc space and anterior osteophytes, minor narrowed disc space at C5-6, and osteophytic encroachment on C5-6 intervertebral foramina on both sides.  The assessments included arthralgia.  On September 2005 VA treatment, he continued to complain of arthralgias in the hands, neck, and back.  On September 2006 VA treatment, he reported that he was a boxer in the service and sustained several injuries, to his shoulders, hands, and hips; the assessments included arthralgias possibly due to old repeated trauma.

May 2015 cervical spine MRI results showed degenerative changes in the cervical spine with disc osteophyte complex with neural foramina narrowing, worst at C5-6 level.  

June 2015 lumbosacral spine X-ray results showed marked narrowing of the L4-5 disc space with endplate sclerosis, osteophytes, and vacuum disc.  There was also narrowing of the L5-S1 disc space.  Facet hypertrophy of the mid and lower spine was noted.  The impression was degenerative disc disease.

On January 2016 VA back and neck examinations, the Veteran reported having chronic neck and low back pain for a long time.  He reported pain and stiffness and no radiculopathy.  He did not report flare-ups of the back or neck or any functional loss/impairment regardless of repetitive use.  Following a physical examination, the diagnoses included degenerative arthritis of the cervical and thoracolumbar spine.

On January 2016 VA shoulder and arm examination, the Veteran reported that his dominant/right shoulder had been bothering him for at least 20 to 30 years.  He identified the posterior/scapular area as the primary site of his discomfort.  He did not report flare-ups of the shoulder or arm, or any functional loss/impairment of the joints, regardless of repetitive use.  X-ray results showed left acromioclavicular joint arthropathy, moderate right acromioclavicular joint arthritis, and mild right glenohumeral joint arthritis.  Following a physical examination, the diagnoses were right glenohumeral joint osteoarthritis and bilateral acromioclavicular joint osteoarthritis.  On January 2016 VA hand and finger examination, there were no complaints or diagnoses regarding the right hand.

The January 2016 VA examiner opined that the claimed multiple-joint pain or arthritis affecting the Veteran's spine and joints are less likely as not related or attributable to his service, including as a boxer, or otherwise dating back to his service.  The examiner noted that his boxer fracture [to the left hand] healed well, stating that the medical literature documents that most cases are not associated with any sequelae and result in adequate healing.  The examiner opined that there was no evidence of any complication related to the left hand after the fracture.  The examiner opined that there is no evidence of any injury to the spine or shoulders in service, and there is no evidence of the boxer's fracture being associated with spine or shoulder arthritis.  The examiner opined that the Veteran has degenerative joint disease and degenerative disc disease related to the aging process and genetic predisposition.  

On June 2016 VA elbow and forearm examination, the diagnosis was bilateral medial epicondylitis.  X-ray results showed soft tissue swelling of the left elbow.  On June 2016 VA knee and lower leg examination, the diagnosis was right knee joint osteoarthritis.  X-ray results showed mild degenerative changes involving the medial and patellofemoral compartments.  The examiner opined that the claimed multiple-joint arthritis, including of the neck, elbows, shoulders, right hand, and right knee, is less likely as not (less than 50 percent probability) incurred in or caused by events during service.  The examiner noted that the Veteran was in service for two years and he was a boxer, but there is no evidence of any major contusion or injury to his bones or joints during his service.  The examiner noted that the Veteran was able to work without any limitations, and he developed degenerative joint disease and epicondylitis in the claimed joints.  The examiner opined that the cause or etiology is most likely related to the aging process at the age of 75 years and genetic predisposition.

A chronic multiple-joint arthritis disability was not noted in service; found on service separation examination; or clinically documented post-service in the evidence of record prior to 2003 when the Veteran first reported having pain in multiple joints and was assessed with degenerative joint disease.  He has, in his more recent accounts, including on VA examinations in 2016, reported that he has had continuous multiple joint complaints since service.  However, those accounts are outweighed in probative value by factors such as the Veteran's service separation examination, when no abnormalities of the spine, upper extremities, or lower extremities were noted on clinical evaluation and no current joint or spine complaints were reported; and the very lengthy postservice intervening period before the earliest postservice complaints are documented in the record.  Weighed against these facts, the Veteran's accounts of continuity of complaints since service are deemed not credible, and they lack probative value.  Therefore, service connection for multiple-joint arthritis on the basis that it became manifest in service and persisted is not warranted.  As arthritis is not shown to have been manifested in the first post-service year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply. 

The analysis progresses to whether the Veteran's current arthritis disability may otherwise be etiologically related to his service.  The only competent (medical) evidence in the matter in the record consists of the reports of the VA examinations and opinions cited above.  The Board finds that the January and June 2016 VA examination and opinion reports merit great probative weight, as the examiner expressed familiarity with the entire record, and included adequate rationale for the conclusions reached, citing to supporting factual data, and identifying other likely (nonservice-related) etiologies for the claimed arthritis disability.  The Board finds that the service and postservice evaluation/treatment records, overall, provide evidence against this claim, indicating that the Veteran's current multiple-joint arthritis disability is not related to his service.  The more probative evidence in the record is against a finding that any such current disability was incurred in or caused by the Veteran's active service.  

In the absence of credible evidence of continuity of complaints since an injury in service, whether or not a chronic disease (such as degenerative joint/disc disease) may be related to a remote injury in service is a medical question that requires medical expertise.  The Veteran is a layperson, and has not demonstrated or alleged expertise in determining the etiology of the chronic disease.  He has not provided any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.  Therefore, his opinion in the matter is without probative value.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against this claim.  Accordingly, the appeal in the matter must be denied.

Initial Disability Rating for Bilateral Hearing Loss

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Ratings for hearing loss disability are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings are assigned by combining a level of hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII; see Lendenmann v. Principi, 3 Vet. App. 345 (1992) (disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.

On October 2009 VA examination, the Veteran reported having trouble hearing while on the phone.  Puretone thresholds, in decibels, were:



HERTZ
1000
2000
3000
4000
Right 
25
30
25
50
Left
35
40
40
65

Average puretone thresholds were 33 decibels for the right ear and 45 for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The diagnosis was bilateral sensorineural hearing loss, mild in the right ear and moderate in the left ear.

Based on this evidence, an October 2009 rating decision granted the Veteran service connection for bilateral hearing loss, rated 0 percent. 

On April 2010 VA treatment, the Veteran reported increased difficulty understanding his wife "from the kitchen".  He also reported having had two minor strokes affecting his left side since he was last evaluated in July 2009.  Audiometric test results showed the right ear to have normal hearing through 3000 Hertz and moderate to severe sensorineural hearing loss from 2000 to 8000 Hertz; and the left ear had normal hearing through 2000 Hertz and mild sloping to profound sensorineural hearing loss from 3000 to 8000 Hertz.

At the April 2014 Board hearing, the Veteran testified that his hearing had worsened considerably since the previous VA examination.

On December 2015 VA examination, the Veteran reported difficulty hearing from a distance and when not facing the person with whom he is communicating.  He reported that he often asks people to repeat themselves.  Puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right 
20
20
30
55
Left
20
20
30
65

Average puretone thresholds were 31 decibels for the right ear and 34 for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in each ear.  The examiner opined that, given the degree and configuration of the Veteran's hearing loss, he would likely experience mild to moderate communication difficulties without the use of hearing aids, particularly in background noise and in group communication.  The examiner opined that the Veteran has excellent word recognition abilities indicating good benefit from the use of hearing aids.  The examiner opined that, while the Veteran's hearing loss likely results in communication difficulties in noisy environments without the use of hearing aids, it does not render him unable to secure and maintain substantially gainful physical or sedentary employment; with the use of hearing aids, he would likely perform well even in mild to moderate background noise.

Applying the results of the October 2009 VA examination to Table VI produces a finding that the Veteran had Level I hearing acuity in each ear.  Under Table VII, these levels warrant a 0 percent rating.  The findings do not show an exceptional pattern of hearing loss, nor did the examiner indicate that speech recognition scores were unreliable; consequently Table VIA is not for application.   

Applying the results of the December 2015 VA examination to Table VI produces a finding that the Veteran had Level I hearing acuity in each ear.  Under Table VII, these levels again warrant a 0 percent rating.  The findings do not show an exceptional pattern of hearing loss, nor did the examiner indicate that speech recognition scores were unreliable; consequently Table VIA is not for application.

There is no evidence showing an increase in hearing loss disability at any time during the appeal period such that would warrant a compensable rating.  There is no other medical record that provides a basis for rating the Veteran's hearing loss disability.  Consequently, a compensable rating may not be assigned.

The Board finds the October 2009 and December 2015 examinations to be adequate for rating purposes, as each was conducted in accordance with regulatory guidelines, included the findings necessary for rating the hearing loss disability, and included notation of the Veteran's reports of the impact of the disability on his activities.  The examiner elicited from the Veteran descriptions of the functional impairment that arises from his hearing loss.  The Board finds no reason to question that the functional impairment is as the Veteran describes.  Such impairment is contemplated by the rating assigned.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability is not raised by the record in the context of the instant claim.  As noted above, the 2015 VA examiner opined that the Veteran's hearing loss does not impact on his occupational functioning.  

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.


ORDER

Service connection for multiple-joint arthritis, including of the neck, elbows, shoulders, right hand, and right knee, is denied.

An initial compensable disability rating for bilateral hearing loss also is denied.


REMAND

Upon close review of the expanded record, the Board finds that further development of the evidence is required to comply with VA's duty to assist the Veteran.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his remaining claim.  38 U.S.C.A. § 5103A.  

The Veteran contends that he has an eye disorder from trauma sustained as a boxer during service.  On December 2015 VA examination, the diagnoses included bilateral pseudophakia and status post blepharoplasty.  The examiner opined that the Veteran's bilateral cataracts "is at least as likely as not (50/50 probability) aggravated beyond natural progression by blunt trauma from boxing during service".  The examiner opined that a June 2005 eye exam reported nuclear sclerotic and posterior subcapsular cataract in both eyes, visually significant, which the Veteran's age was appropriate at that time to be affected by cataracts.  The examiner stated that a traumatic cataract is a type of cataract that's caused by a direct trauma to the eye, which the Veteran was not documented to have.

In a June 2016 addendum, pursuant to the AOJ's request for clarification, the December 2015 VA examiner opined that the Veteran's bilateral cataracts "[are] less likely as not aggravated beyond natural progression by blunt trauma from boxing during service".  The examiner then repeated verbatim the rationale given in the December 2015 opinion, citing the June 2005 cataract findings.

The VA examiner gave an opinion regarding aggravation beyond natural progression, which is applied if the disability for which service connection is sought pre-existed a veteran's service.  This Veteran does not contend, and the evidence does not indicate, that his eye disorder or cataracts pre-existed his service.  Indeed, he specifically asserts that his current eye disorder was caused or incurred by events during service.   The examination and addendum opinion are therefore premised on an inaccurate medical history, do not address the Veteran's contentions, and are inadequate.  The probative value of a medical opinion rests in part on the completeness of the record on which it was based, and also on the explanation of rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, another examination to determine the etiology of the Veteran's eye disorder is necessary.  

Additionally, relevant VA evaluation or treatment records may be outstanding.  Any VA treatment records are constructively of record, and must be secured.

Accordingly, this remaining claim is REMANDED for the following still additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Secure for the record copies of the complete updated clinical records of any (and all) VA evaluations and/or treatment the Veteran has received for his eye disorder.

2.  Arrange for an examination of the Veteran by an optometrist or ophthalmologist to determine the nature and likely etiology of any eye disability found.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each eye disability found.

(b) As to each disability diagnosed, is it at least as likely as not (a 50% or greater probability) that such was incurred in the Veteran's active duty service, to include as due to being a boxer in service?

The examiner must fully explain the rationale for all opinions, with citation to supporting factual data/lay statements, as deemed appropriate.  

3.  Thereafter, review the record, arrange for any further development indicated, and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


